DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/26/21 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 4-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a a tube” in line 17. There is insufficient support for said limitation in the specification. Perhaps, an opening or hole would be a more appropriate term as the specification does not support “a tube”.
Claims 4-6 are rejected for being dependent on claim 1.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over CHEON et al. (US PUB. 2018/0269078). In view of Chen et al. (US PUB. 2009/0289179) and Matsubara et al. (US PUB. 2008/0283086).
Regarding claim 1, CHEON teaches a substrate treatment apparatus comprising:
a chamber 10 (Fig. 1);  

a gas discharger 40 to discharge a film formation gas toward the semiconductor substrate W from a position opposing the stage 30 (Para 0014] wherein CHEON describes component 40 as a gas discharger);  
10a plasma generator (20, 22 &) provided on the gas discharger 40 and to generate plasma in the chamber 10 during discharge of the film formation gas; and 
a rotation mechanism to rotate the stage during generation of the plasma (Para [0017-0019]). 
While CHEON teaches wherein the stage and the gas discharger are arranged in a central portion of the chamber, and 20an inlet port to introduce an inert gas into the chamber is provided outside the central portion; however, CHEON is silent on an exhaust port to exhaust the film formation gas and the inert gas from the chamber is provided between the gas discharger and the inlet port. The Examiner understands that said claim feature would have been a known design feature and obvious in the semiconductor processing art. For instance, Chen teaches in Fig. 1, wherein an exhaust port 154 to exhaust the film formation gas and the inert gas from the chamber is provided between the gas discharge 170 and the inlet port 134. As such, said claim feature would have been obvious and within the ordinary skill in the art.
CHEON further teaches wherein the gas discharger 40 includes a supply port to which the film formation gas is supplied, and a discharge port to discharge 30the film formation gas supplied through the supply port (Fig. 1); however, CHEON is silent on a diameter of the discharge port is smaller than that of the supply port, the discharge port and the supply port being connected via a tube that is tapered such that the film a tube (opening/hole 105a) that is tapered such that the film formation gas gains an increased flow rate directed toward the semiconductor substrate in the chamber (see Fig. 9 and Fig 10 and associated text). As such, said claim feature would have been obvious and within the ordinary skill in the art.
Regarding claim 4, the combination of CHEON, Chen and Matsubara teaches the substrate treatment apparatus according to claim 3, 35wherein10 a plurality of the supply ports and a plurality of the discharge ports are provided, the substrate treatment apparatus further comprising a plurality of valves provided to respective supply paths, the 5supply paths individually supplying the film formation gas to their respective supply ports (e.g. see Matsubara’s Fig. 9-10).  
Regarding claim 6, CHEON teaches the substrate treatment apparatus according to claim 1, wherein the film formation gas is an oxidizing gas or a nitriding gas (Para [0082]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over CHEON, Chen and Matsubara et as applied to claim 1 above, and in further view of Sakata et al. (US Patent 6,042,372).

Response to Arguments
Applicant's arguments filed 02/26/21 have been fully considered but they are moot in view of new grounds of rejection.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006.  The examiner can normally be reached on Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/TIMOR KARIMY/Primary Examiner, Art Unit 2894